Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 	The prior art does not disclose or suggest the claimed "generating off resonance side bands in a frequency domain positioned adjacent a resonant frequency of the first labile spin species or the second labile spin species by instantaneously flipping the effective field when applying the periodic RF irradiation" in combination with the remaining claim elements as set forth in claims 1-14.	The prior art does not disclose or suggest the claimed "generating off resonance side bands in a frequency domain positioned adjacent a resonant frequency of a first labile spin species in the spin system or a second labile spin species in the spin system by applying the periodic RF irradiation to induce an instantaneous flip of the effective field" in combination with the remaining claim elements as set forth in claims 15-20.
The prior art does not disclose or suggest the claimed "acquiring MRF data from a region of interest in a subject by performing a pulse sequence having a series of varied sequence blocks to elicit signal evolutions, wherein the varied sequence blocks include a frequency swept or spin lock pulse sequence configured to generate spin relaxation in the presence of an effective field in a relaxation along a fictitious field in a rotating from of rank n (RAFFn), where n ranges from 2 to 5" in combination with the remaining claim elements as set forth in claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 6-10, filed 03/30/2022, with respect to claims 1-21 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY H CURRAN/Primary Examiner, Art Unit 2852